Citation Nr: 1514031	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1967.  He died in March 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The November 2011 rating decision found that new and material evidence had been received to reopen a previously-denied, final claim of entitlement to service connection for the cause of the Veteran's death and denied the claim on the merits.  The Board must consider the new and material evidence question independently from the RO's determination, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO in New York, New York, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; she was notified of that decision in December 2007, filed a notice of disagreement in December 2008, and received a statement of the case in April 2009, but she did not file a substantive appeal within 60 days of the statement of the case.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the November 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has been added to the record since the November 2007 rating decision; thus, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.


II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The November 2007 rating decision denied the appellant's claim because the evidence did not show that the primary (cardiopulmonary arrest due to hepatocellular cancer) and contributory (end stage liver cirrhosis) causes of death that were listed on the Veteran's death certificate were treated in service or manifested within one year of separation.  The appellant was notified of this decision in December 2007.  She filed a notice of disagreement in December 2008.  A statement of the case was issued in April 2009, but she did not file a substantive appeal within 60 days of the statement of the case.  That decision is therefore considered to be final, and the appellant must submit new and material evidence to reopen it.

The Board finds that the appellant has submitted new and material evidence in the form of new, competent testimony that her husband was being treated for an acquired psychiatric disability, posttraumatic stress disorder (PTSD), that she contends either caused or contributed to his heart and liver diseases.  The appellant has also submitted literature indicating a link between diabetes mellitus, type II, and liver cancer (from which her husband suffered).  The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era, and is thus presumed to have been exposed to Agent Orange during service.  The Board further notes that diabetes mellitus, type II, is a disease that has been presumptively linked to Agent Orange exposure.  38 C.F.R. § 3.309(e). 

This evidence is new in that it was not of record at the time of the November 2007 rating decision.  It is material in that it is relevant to establishing a nexus between the Veteran's military service and his death, which had not been demonstrated at the time of the November 2007 rating decision and had served as a basis for the November 2007 denial.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.



REMAND

Having found new and material evidence to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the Board finds it necessary to remand this claim for additional development.  

Of particular interest to the Board is the appellant's assertion that the Veteran was being treated for PTSD and alcoholism.  On a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," the appellant reported that the Veteran had been receiving treatment from South Oaks Hospital for PTSD and alcohol abuse since approximately December 2003.  The record reflects that VA sent records requests to this facility.  In September 2011, VA received a reply to its first request from a Health Information Lead Specialist from South Oaks stating "Letters Testamentary/Letters of Administration required patient is deceased."  Following VA's second request, in October 2011, it received a letter from this facility again stating the following:

[S]ince the patient is deceased, we require a Letter of Administration or Letter Testamentary permitting his widow ... to sign for his medical records.  Due to the fact that we are a Psychiatric and Drug/Alcohol Hospital, we follow federal rules and regulations that require these Letters for the release of deceased patient's records.  Once we receive that paperwork, I can certainly furnish you with the records you request.

The record does not reflect that any attempts were made to obtain the requested Letter of Administration or Letter Testamentary from the appellant.  

The Board finds that the South Oaks paperwork may be crucial to establishing the appellant's claim.  She has claimed that the Veteran's PTSD has either caused or aggravated his heart and liver disease.  The Board further notes that the appellant has implicitly suggested a relationship between the Veteran's PTSD and his alcohol abuse, and that cirrhosis of the liver was identified as a contributory cause of the Veteran's death.  

In light of the above, the Board finds it necessary to remand this claim in order to obtain the South Oaks medical records.

The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, an appellant can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen, 237 F.3d at 1381.  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Ibid.

The appellant has also claimed that the Veteran had a heart condition that was related to his in-service Agent Orange exposure.  Amongst her contentions, she believes that he was (or should have been) diagnosed with a heart disability for which presumptive service connection may be awarded.  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is warranted, in pertinent part, for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

Furthermore, the Board finds that the appellant has submitted sufficient medical literature to warrant obtaining a medical opinion on the question of whether a service-connected disability caused or contributed to the Veteran's death.  

Finally, the Board notes that the appellant has submitted evidence suggesting that the Veteran may have received some medical treatment through VA.  On remand, any such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter notifying her that South Oaks Hospital requires a Letter of Administration or Letter Testamentary from the appellant before it may release the Veteran's treatment records.  Inform her that VA believes these records may be crucial to establishing entitlement to service connection for the cause of the Veteran's death.  

Request that the appellant provide (a) a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," permitting VA to obtain the Veteran's South Oaks records on her behalf, and (b) a Letter of Administration or Letter Testamentary permitting the appellant to sign for the Veteran's medical records.  The appellant should also be notified that she may obtain these records from South Oaks directly and submit them to VA, but that South Oaks will still require her to submit the Letter of Administration or Letter Testamentary to permit her to receive these records.  

After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the appellant should be so notified.  

2.  Obtain any VA medical records and associate these records with the claims folder.

3.  Following completion of the above, submit the record to an appropriate examiner or examiner to determine the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran had a heart disability that qualifies as ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina)?  

(b)  If the Veteran did not have a disability that may be classified as ischemic heart disease, is it at least as likely as not (a 50 percent probability or greater) that any diagnosed heart disability was actually caused by his military service, to include his Agent Orange exposure?   The answer to this question should contemplate whether it is at least as likely as not that any diagnosed disability was actually a result of his Agent Orange exposure, independent from any VA presumptions.

(c)  Is it at least as likely as not (a 50 percent probability or greater) that a heart disability that is either directly or presumptively related to service, to include Agent Orange exposure, caused or contributed to the Veteran's death?

(d)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus, type II, caused or aggravated one of the disabilities that has been identified as a direct or contributory cause of his death?  According to his death certificate, the Veteran's immediate cause of death was cardiopulmonary arrest, due to or as a consequence of hepatocellular cancer.  End stage liver cirrhosis was identified as a significant condition contributing to death but not related to the immediate cause of death.   Please discuss any pertinent medical literature, including that which has been submitted by the appellant.

In answering these questions, a complete rationale, with discussion of pertinent medical principles and evidence of record, must be provided.

4.  Following completion of the above, if any medical evidence of a psychiatric disability is obtained, send the claims file to an appropriate examiner to determine the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran had an acquired psychiatric disability (including PTSD) during his lifetime that was related to his military service?  In answering this question, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Evidence of the Veteran having experienced fear of hostile military or terrorist activity should be presumed to be credible.  

(b)  Is there clear medical evidence establishing that the Veteran's alcohol abuse disability was caused by an acquired psychiatric disability?

(c)  Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disability caused or aggravated a heart or liver disability?  In answering this question, please discuss any pertinent medical literature.  

5.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


